Case 9:18-cv-80176-BB Document 517-1 Entered on FLSD Docket 05/21/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative         CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.


    ORDER GRANTING PLAINTIFFS’ PARTIALLY OPPOSED MOTION FOR LEAVE
                        TO EXCEED PAGE LIMITS



         THIS CAUSE is before the Court on Plaintiffs’ Partially Opposed Omnibus Motion for

  Leave to Exceed Page Limits. The Court has reviewed the Motion, and being fully advised on the

  Motion, it is hereby:

         ORDERED AND ADJUDGED that the Motion is GRANTED.

         1. Plaintiffs’ Response to Defendant’s Motion for Summary Judgment shall not exceed

             65 pages.

         2. Plaintiffs’ Response to Defendant’s Statement of Material Facts shall not exceed 35

             pages.

         3. Plaintiffs’ Response to Defendant’s Motion to Strike the Opinion Testimony of

             Plaintiffs’ experts shall not exceed 40 pages.

         4. Plaintiffs’ Response to Defendant’s Motion in Limine shall not exceed 25 pages.
Case 9:18-cv-80176-BB Document 517-1 Entered on FLSD Docket 05/21/2020 Page 2 of 2




         DONE AND ORDERED in chambers on this ___ day of May, 2020.


                                                    ______________________________
                                                                     BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE

  Copies furnished: All counsel of record




                                            2
